internal_revenue_service department of the treasury uniform issue list washington dc krekkkekehekrekereere keke ree ree in riker kekkkekekkeekkekkereer contact person j telephone number ’ eser 7d in reference to of a date oct legend taxpayer institution a institution b ira-1 ira family_trust trust ira dear kkekkkkeeke rrkekkikeekrereee khekkekkeekkekeekek ekkkkekkekekekeeeekeeeeeere krkkkereeee ek k ek rake ke kkkkkk rrr krha kee kr ere eker re re ke krkkkekkerkerere eker kkk kkk ikikke kr i kh kkrre rik ee keke kkk kk kekrk kkk keke keke re kk ere rkeker kerikkekekekkekekrkeker kerr erekkekekke kkk keke ere kkk re kkkekkekere kk kk this is in response to letters dated date in which your authorized representative and date requested letter rulings on your behalf concerning the income_tax treatment of ira under sec_408 of the internal_revenue_code the code an individual_retirement_account the following facts and representations were made by your authorized representative kkkekkeerekeekkekrekkek you established two rollover iras with separate financial institutions institution a on date and ira was established at institution b on november established with funds transferred from your former employer’s qualified_retirement_plans ira was established at ira-1 and ira-2 were you established the family_trust an irrevocable ira pass-through trust on date family_trust is to receive installment payments equal to or exceeding the amount required under the minimum_distribution_rules of sec_401 of the code from ira-1 and ira and immediately distribute the installments to you the purpose of the on date you met separately with representatives of institution a and institution b provided each representative with a copy of the family_trust and requested that the beneficiary designations for ira-1 and ira-2 be changed to name the family_trust as the beneficiary of ira-1 and ira you institution b executed your request to change the beneficiary named beneficiary of ira-2 as of date the family_trust was the on date institution a changed the name of ira to trust ira executed a document authorizing institution a to journal your entire ira-1 account to your trust ira account as part of the transaction you on date you executed a form which documents the transfer from your ira-1 account to the trust ira account the form indicates that the trust ira account was a_trust estate account institution a treated the transfer as a taxable withdrawal of the entire amount in ira-1 institution a issued form 1099-r for to you reporting a distribution of dollar_figure from your ira-1 account in it is represented that the inclusion of the letters tra in the trust ira title led you to believe that the trust ira was an ira in accordance with your intentions addition the reference to the trust ira on the authorization document further led you to believe that there was no change in the tax-deferred status of ira-1 in kekekekkeekekekeeekekker you propose to open a new ira at institution a in your name naming the family_trust as beneficiary of the ira then transfer to the new ira the funds now held at institution a presently in the name of the trust ira which are comprised entirely of funds from your ira-1 based on the foregoing facts you request a ruling that in order to restore the status of the ira on the books of institution a you may open a new ira in your own name naming the family_trust as beneficiary of the ira then transfer the funds now held at institution a in the name of the trust ira and comprised entirely of funds that came from your ira-1 alternatively you may open a qualifying ira at another financial_institution and transfer funds from the trust ira in an otherwise qualifying ira transfer or rollover during the conference of right held on date your authorized representative stated that the trust ira was not an ira described in sec_408 of the code sec_408 of the code provides that in general any amount_paid or distributed out of an individual_retirement_account shall be included in gross_income by the payee or distributee as the case may be provided under sec_72 in the manner sec_408 of the code states in pertinent part that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received is paid into an ira for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution the internal_revenue_code and the income_tax regulations do not provide for relief from taxation where amounts are withdrawn from an ira but not rolled over into another ira or a qualified_plan within sixty days furthermore the internal_revenue_service does not have the authority in the statute or regulations to waive or grant extensions of the statutory sixty day period within which rollovers are permitted to restore funds to an ira after the statutory time period also the service lacks authority aa kekkkekkrekeekeeekeekeeee where a taxpayer erroneously relied on the advice of a representative at a financial_institution with respect to your ruling_request the funds transferred to the trust ira according to your instructions on date which were comprised entirely of funds from ira-1 cannot be transferred now to another ira at institution a under sec_408 of the code alternatively you cannot open a qualifying ira at another financial_institution and transfer funds from the trust ira into such ira because the sixty-day period under sec_408 has expired accordingly based on the information submitted and representations made we conclude that the above proposed transactions will not qualify as a tax-free_rollover or transfer under sec_408 of the code further the funds in the trust ira did not qualify as ira funds under sec_408 of the code after such funds were transferred from your ira -1 to the trust ira as your authorized representative agreed at the conference of right held on date the conclusions to this ruling_request render your other ruling requests moot your other ruling requests accordingly this ruling does not address a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely - trhn lele kz john g riddle jr chief employee_plans technical branch enclosures notice of intention to disclose deleted copy of letter
